 8:20-cv-00493-RGK-PRSE Doc # 15 Filed: 04/01/21 Page 1 of 2 - Page ID # 226




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KEVIN JOHN WATT,

                   Petitioner,                              8:20CV493

      vs.
                                                MEMORANDUM AND ORDER
SCOTT R. FRAKES, Director; and
MICHELE WILHELM, Warden;

                   Respondents.


      This matter is before the court on Petitioner’s third request for the
appointment of counsel. (Filing 14.)

       Again, “there is neither a constitutional nor statutory right to counsel in
habeas proceedings; instead, [appointment] is committed to the discretion of the
trial court.” McCall v. Benson, 114 F.3d 754, 756 (8th Cir. 1997). A district court
may appoint counsel for a habeas petitioner if it “determines that the interests of
justice so require.” 18 U.S.C. § 3006A(a)(2)(B). “In exercising its discretion, the
court ‘should consider the legal complexity of the case, the factual complexity of
the case, and the petitioner's ability to investigate and present his claims, along
with any other relevant factors.’” Wiseman v. Wachendorf, 984 F.3d 649, 655 (8th
Cir. 2021) (quoting Hoggard v. Purkett, 29 F.3d 469, 471 (8th Cir. 1994)).

       At present, Respondents have filed a motion for summary judgment (filing
11), with supporting state court records (filing 12) and a brief (filing 13), asserting
that Petitioner’s habeas petition is barred by the one-year limitations period set
forth in 28 U.S.C. § 2244(d). Considering the procedural posture of this case and
the other relevant factors,
 8:20-cv-00493-RGK-PRSE Doc # 15 Filed: 04/01/21 Page 2 of 2 - Page ID # 227




      IT IS ORDERED that:

      1.     Petitioner’s motion for the appointment of counsel (filing 14) is
denied.

       2.     Petitioner is advised that he has until April 19, 2021, to file and serve
his brief in opposition to the motion for summary judgment. Petitioner may request
an extension of time if needed.

      Dated this 1st day of April, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
